Citation Nr: 0410664	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-39 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to vocational rehabilitation benefits under 38 
U.S.C.A. Ch. 31 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 decision of the Vocational Rehabilitation 
and Counseling Division (VR&C) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the veteran's August 1994 substantive appeal 
included a request for a Board hearing in Washington, DC.  
Subsequent correspondence from the veteran's representative dated 
in April 1996 clarified that the veteran wished to cancel his 
hearing request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

The veteran in this case seeks vocational rehabilitation benefits.  
Generally, a veteran is entitled to rehabilitation services under 
38 U.S.C.A. chap. 31 when he either (1) has a service-connected 
disability rated as 20 percent or more disabling and is determined 
to be in need of rehabilitation to overcome an employment 
handicap, or; (2) has a service-connected disability rated as 10 
percent disabling and is determined to be in need of 
rehabilitation to overcome a serious employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2003).  If the 
disability is rated as less than 20 percent disabling, an original 
application for vocational rehabilitation benefits must have been 
filed before November 1, 1990.  38 C.F.R. § 21.40(a)(3).    

The basic period of eligibility for vocational rehabilitation 
benefits is 12 years beginning from the date of the veteran's 
discharge from service.  38 U.S.C.A. 
§ 3103; 38 C.F.R. § 21.41.  The 12-year period does not begin to 
run until the veteran establishes a compensable service-connected 
disability required for purposes of establishing basic entitlement 
to benefits under 38 C.F.R. § 21.40(a).  38 C.F.R. § 21.42(a); see 
also 38 U.S.C.A. § 3103(b)(3).  In addition, the 12-year period of 
basic eligibility may be extended for a veteran with a serious 
employment handicap under specified circumstances.  38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.  

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of the 
veteran's ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  38 
U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  "Serious employment handicap" 
means a significant impairment, resulting in substantial part from 
service-connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain or retain employment 
consistent with his abilities, aptitudes, and interests.  38 
U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  VA regulations 
specifies certain circumstances under which a veteran will be held 
to have a serious employment handicap or may be found to have a 
serious employment handicap, based in part on the nature of the 
service-connected disability and the percentage disability rating.  
38 C.F.R. §§ 21.52(c), (d), and (e).      
    
In this case, review of the claims folder reveals that the RO 
granted service connection for bilateral feet callosities in an 
October 1981 rating decision.  It assigned an initial disability 
rating of 10 percent.  The Board notes that the veteran submitted 
claims for vocational rehabilitation benefits before November 
1990.  The June 1994 decision at issue here stated that vocational 
rehabilitation benefits were denied because the veteran did not 
have a service-connected disability rated at 
20 percent or more.  However, the August 1994 statement of the 
case added that the veteran's basic termination date had passed 
and that the evidence of record did not demonstrate serious 
employment handicap.  

In a March 2000 rating decision, the RO granted an increased 
evaluation for the veteran's service-connected disability, which 
it rated as 30 percent disabling effective from February 7, 1999.  
This change in the evaluation of the veteran's service-connected 
disability is clearly material to the issue of eligibility for 
vocational rehabilitation benefits.  However, the RO never 
readjudicated the issue or furnished the veteran and his 
representative with a supplemental statement of the case.  See 38 
C.F.R. § 19.31(a) (the purpose of the supplemental statement of 
the case is to inform the appellant of any material changes in, or 
additions to, the information in the statement of the case).  

Moreover, the Board emphasizes that the last evaluation for 
purposes of determining eligibility to vocational rehabilitation 
benefits consists of a May 1983 counseling record prepared in 
connection with one of the veteran's earlier claims for vocational 
rehabilitation.  Therefore, there is no current evidence of record 
on which a determination of eligibility may be made.  The Board 
emphasizes that a determination of employment handicap or serious 
employment handicap must be made by a counseling psychologist in 
the Vocational Rehabilitation and Employment Division.  38 C.F.R. 
§§ 21.51(h), 21.52(f).  Accordingly, the Board finds that a remand 
is required so that the appropriate development may be undertaken 
for purposes of readjudicating the veteran's eligibility for 
vocational rehabilitation benefits, taking into consideration the 
current service-connected disability rating.  

Finally, the Board notes that, as mentioned in the Written Brief 
Presentation provided by the veteran's representative in March 
2004, the appeal was forwarded to the Board without opportunity 
for the veteran's local representative to prepare a VA Form 646; 
without preparation of a VA Form 8, Certification of Appeal; and 
without notice to the veteran and his representative that the 
appeal was being certified to the Board.  See 38 C.F.R. §§ 19.35 
(certification of appeals), 19.36 (notification of certification 
of appeal and transfer of appellate record); VA Adjudication 
Procedures Manual, M21-1, Part 4, § 8.30 (preparation of VA Form 
646).  Thus, as the representative observes, it may be possible 
that neither the veteran nor his local representative are aware 
that the appeal had been forwarded to the Board.  When preparing 
the appeal for transfer to the Board after completing the 
necessary action on remand, if in order, the RO should take care 
to address these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The VR&C should undertake the appropriate development, as 
provided by applicable law and regulation, necessary to determine 
whether the veteran has an employment handicap or serious 
employment handicap.     

2.  After completing the necessary development, the VR&C should 
readjudicate the veteran's claim for vocational rehabilitation 
benefits under 38 U.S.C.A. 
Ch. 31.  If the disposition remains unfavorable, it should furnish 
the veteran and his representative a supplemental statement of the 
case and afford the applicable opportunity to respond.      

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



